DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 4 is objected to because of the following informalities: in line 2 of the claim insert ‘of’ after “parameter” so that the limitation reads ‘parameter of the second...’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4-6 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4-5 recite multiple instance of the limitation "the first configuration parameter" in line 1 and line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitations “the second value” and “the first value”. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitations “the second value” and “the first value”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (US Pub. No. 2017/0287538), hereinafter referred to as Gonzalez, further in view of Stott et al. (US Pub. No. 2007/0217559), hereinafter referred to as Stott.
Referring to claim 1, Gonzalez discloses an apparatus comprising: a first register clock driver (fig. 3, RCD 102 of 100a) configured to receive first configuration data (the duplex RCD circuit 102 may receive commands that write register control words (RCWs)... the RCWs are implemented as configuration registers, [0032]) in first subchannel command and address information (Command, address, and control signals of the memory channel CH1, [0027]) corresponding to a channel from a memory controller (memory controller 20, fig. 1, [0026], single channel mode; NOTE: fig. 1 depicts the identical connection configuration between 20 and 100s, entirety of the connections being a channel with ”subchannels” CH1/CH0) via a first command and address bus (channel 1 bus, [0028]); a second register clock driver (fig. 3, RCD 102 of 100n) configured to receive the first configuration data (the duplex RCD circuit 102 may receive commands that write register control words (RCWs)... the RCWs are implemented as configuration registers, [0032]) in second subchannel command and address information (memory channel CH0, [0027]) corresponding to the channel from the memory controller (memory controller 20, fig. 1, [0026], single channel mode)  via a second command and address bus (channel 0 bus, [0028]); and a control plane hub (memory controller 20 may be a component on a computer motherboard, [0045]) configured to provide the first configuration data to the first register clock driver and to the second register clock driver (duplex RCD circuit 102 may decode instructions received from the memory controller 20. For example...register control words (RCWs), [0032]).
While Gonzalez teaches the providing the first configuration data from the memory controller, Gonzalez is silent regarding the configuration in which the memory controller receives the first configuration data and therefore does not appear to explicitly disclose receiving “first configuration data via a serial data bus.”
However, Stott teaches a communication architecture in which the memory controller receives the configuration data via a bus connect to a host (see, [0066] and fig. 12). Furthermore, while Stott is silent regarding the transmission nature of the host-access path between the host and memory controller, one of ordinary skill in the art would recognize serial data transmission being one of transmission mode solutions, with the other being parallel. Accordingly, it would have been Obvious-to-Try, one of the finite number of solutions because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. (see MPEP 2143.I.E).
Gonzalez and Stott are analogous art because they are from the same field of endeavor, memory system architecture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gonzalez and Stott before him or her, to modify the memory system of Gonzalez to include the host path communication of Stott because the configuration would provide the memory system with host control and communication. 
The suggestion/motivation for doing so would have been to provide host management among the memory system components (Stott: [0066]).
Therefore, it would have been obvious to combine Gonzalez and Stott to obtain the invention as specified in the instant claim.

As to claim 2, Gonzalez discloses the control plane hub is configured to provide the first configuration data to the first register clock driver and to the second register clock driver contemporaneously (In the single-channel mode, each memory module 100i is configured to service a particular channel (e.g., either CH0 or CH1)...a module 100a may be configured to communicate with the memory controller 20 using memory channel 1 (CH1) and a memory module 100n may be configured to communicate with the memory controller 20 using memory channel 0 (CH0), [0026]; duplex RCD circuit 102 may receive commands that write register control words (RCWs)... the RCWs are implemented as configuration registers, [0032]).

As to claim 3, Gonzalez discloses the first configuration data and the second configuration data each include at least one of a timing parameter (duplex data buffers 104a-104n may be configurable. The buffer commands may allow the memory controller 20 to customize aspects of...events (e.g., receiver timing, driver timing, etc.), [0046]), 

As to claim 4, Gonzalez discloses the first configuration parameter of the first register clock driver and the first configuration parameter the second register clock driver each include at least one of a timing parameter (duplex RCD circuit 102 may receive commands for writing buffer control words (BCWs) to the duplex data buffers 104a-104n. The BCWs may be used to configure operations and parameters of the duplex data buffers, [0032]; duplex data buffers 104a-104n may be configurable. The buffer commands may allow the memory controller 20 to customize aspects of...events (e.g., receiver timing, driver timing, etc.), [0046]), 

As to claim 5, Gonzalez discloses the first configuration parameter of the first register clock driver and the first configuration parameter of the second register clock driver are a same type of parameter (buffer control words (BCWs), [0032]).
As to claim 6, Gonzalez discloses the first register clock driver is configured to receive or transmit the first command and address information (Command, address, and control signals, [0027]) based on the first configuration parameter of the first register clock driver having the second value (duplex RCD circuit 102 may receive commands for writing buffer control words (BCWs) to the duplex data buffers 104a-104n. The BCWs may be used to configure operations and parameters of the duplex data buffers, [0032]; duplex data buffers 104a-104n may be configurable. The buffer commands may allow the memory controller 20 to customize aspects of...events (e.g., receiver timing, driver timing, etc.), [0046]) and the second register clock driver is configured to receive or transmit the second command and address information (Command, address, and control signals, [0027]) based on the first configuration parameter of the second register clock driver having the first value (duplex RCD circuit 102 may receive commands for writing buffer control words (BCWs) to the duplex data buffers 104a-104n. The BCWs may be used to configure operations and parameters of the duplex data buffers, [0032]; duplex data buffers 104a-104n may be configurable. The buffer commands may allow the memory controller 20 to customize aspects of...events (e.g., receiver timing, driver timing, etc.), [0046]).

As to claim 7, Gonzalez discloses the first register clock driver is a first semiconductor device and the second register clock driver is a second semiconductor device (NOTE: the RCDs are depicted as a component among memory chips on a memory board ([0017], [0038]) and are connected to a I2C bus ([0033]), a bus standard used to connect ICs, which implies the RCDs are ICs, which are semiconductor devices).

As to claim 9, Gonzalez discloses the first register clock driver is configured to provide the first subchannel command and address information to a first group of memories via a first internal command and address bus (fig. 3, DRAMs 116 of 100a; fig. 6, CH1 A OUT to DRAMs) and the second register clock driver is configured to provide the second subchannel command and address information to a second group of memories via a second internal command and address bus (fig. 3, DRAMs 116 of 100n; fig. 6, CH0 A OUT to DRAMs).

As to claim 10, Gonzalez discloses the first register clock driver is configured to set a first configuration parameter to a first value based on the first configuration data (duplex RCD circuit 102 may receive commands for writing buffer control words (BCWs) to the duplex data buffers 104a-104n. The BCWs may be used to configure operations and parameters of the duplex data buffers, [0032]; duplex data buffers 104a-104n may be configurable. The buffer commands may allow the memory controller 20 to customize aspects of...events (e.g., receiver timing, driver timing, etc.), [0046]), wherein the first register clock driver is further configured to receive second configuration data (a host may want to change a parameter, [0045]) in the first subchannel command and address information via the first command and address bus and to set the first configuration parameter to a second value based on the second configuration data (duplex RCD circuit 102 may receive commands for writing buffer control words (BCWs) to the duplex data buffers 104a-104n. The BCWs may be used to configure operations and parameters of the duplex data buffers, [0032]; duplex data buffers 104a-104n may be configurable. The buffer commands may allow the memory controller 20 to customize aspects of...events (e.g., receiver timing, driver timing, etc.), [0046]), and wherein the second register clock driver is configured to set a first configuration parameter to the first value based on the first configuration data (duplex RCD circuit 102 may receive commands for writing buffer control words (BCWs) to the duplex data buffers 104a-104n. The BCWs may be used to configure operations and parameters of the duplex data buffers, [0032]; duplex data buffers 104a-104n may be configurable. The buffer commands may allow the memory controller 20 to customize aspects of...events (e.g., receiver timing, driver timing, etc.), [0046]).

Referring to claim 11, Gonzalez discloses a memory subsystem comprising: a first memory package including a first register clock driver (fig. 3, RCD 102 of 100a) configured to receive first subchannel command and address information (Command, address, and control signals of the memory channel CH1, [0027]) corresponding to a channel via a first bus (channel 1 bus, [0028]; NOTE: fig. 1 depicts the identical connection configuration between 20 and 100s, entirety of the connections being a channel with ”subchannels” CH1/CH0); a second memory package including a second register clock driver (fig. 3, RCD 102 of 100n) configured to receive second subchannel command and address information (Command, address, and control signals...memory channel CH0, [0027]) corresponding to the channel via a second bus (channel 0 bus, [0028]; NOTE: fig. 1 depicts the identical connection configuration between 20 and 100s, entirety of the connections being a channel with ”subchannels” CH1/CH0); and a control plane hub (memory controller 20 may be a component on a computer motherboard, [0045]) configured and to provide the first configuration data to the first register clock driver and to the second register clock driver (duplex RCD circuit 102 may decode instructions received from the memory controller 20. For example...register control words (RCWs), [0032]).
While Gonzalez teaches the providing the first configuration data from the memory controller, Gonzalez is silent regarding the configuration in which the memory controller receives the first configuration data and therefore does not appear to explicitly disclose receiving “first configuration data via a third bus.”
However, Stott teaches a communication architecture in which the memory controller receives the configuration data via a bus connect to a host (see, [0066] and fig. 12). 
Gonzalez and Stott are analogous art because they are from the same field of endeavor, memory system architecture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gonzalez and Stott before him or her, to modify the memory system of Gonzalez to include the host path communication of Stott because the configuration would provide the memory system with host control and communication. 
The suggestion/motivation for doing so would have been to provide host management among the memory system components (Stott: [0066]).
Therefore, it would have been obvious to combine Gonzalez and Stott to obtain the invention as specified in the instant claim.

As to claim 12, Gonzalez discloses the first memory package includes a first group of memories configured to perform a memory access operation in response to the first subchannel command and address information from the first register clock driver via one of a first plurality of internal command and address buses (fig. 3, DRAMs 116 of 100a; fig. 6, CH1 A OUT to DRAMs), wherein the second memory package includes a second group of memories configured to perform a memory access operation in response to the second subchannel command and address information from the second register clock driver via one of a second plurality of internal command and address buses (fig. 3, DRAMs 116 of 100n; fig. 6, CH0 A OUT to DRAMs).

As to claim 13, Gonzalez discloses the first register clock driver is included in a first semiconductor device and the second register clock driver is included in a second semiconductor device (NOTE: the RCDs are depicted as a component among memory chips on a memory board ([0017], [0038]) and are connected to a I2C bus ([0033]), a bus standard used to connect ICs, which implies the RCDs are ICs, which are semiconductor devices).

As to claim 14, Gonzalez discloses the first bus is a first command and address bus (Command, address, and control signals of the memory channel CH1, [0027]), the second is a second command and addresses bus (Command, address, and control signals...CH0, [0027]).
Gonzalez does not appear to explicitly disclose the third bus is a serial data bus.
However, while Stott is silent regarding the transmission nature of the host-access path between the host and memory controller, one of ordinary skill in the art would recognize serial data transmission being one of transmission mode solutions, with the other being parallel. Accordingly, it would have been Obvious-to-Try, one of the finite number of solutions because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. (see MPEP 2143.I.E).

As to claim 15, Gonzalez discloses the first register clock driver is configured to decode the first subchannel command and address information (The duplex RCD circuit 102 may decode instructions received from the memory controller 20, [0032]) based on the configuration parameter of the first register clock driver having the second value (the duplex ROD circuit 102 may receive commands that write register control words (RCWs). In various embodiments, the RCWs are implemented as configuration registers...RCWs may be used to configure the duplex RCD circuit 102, [0032]) and the second register clock driver is configured to decode the second subchannel command and address information (The duplex RCD circuit 102 may decode instructions received from the memory controller 20, [0032]) based on the configuration parameter of the second register clock driver having the first value (the duplex ROD circuit 102 may receive commands that write register control words (RCWs). In various embodiments, the RCWs are implemented as configuration registers...RCWs may be used to configure the duplex RCD circuit 102, [0032]).

As to claim 16, Gonzalez discloses the first register clock driver is configured to set a configuration parameter to a first value based on first configuration data (duplex RCD circuit 102 may receive commands for writing buffer control words (BCWs) to the duplex data buffers 104a-104n. The BCWs may be used to configure operations and parameters of the duplex data buffers, [0032]; duplex data buffers 104a-104n may be configurable. The buffer commands may allow the memory controller 20 to customize aspects of...events (e.g., receiver timing, driver timing, etc.), [0046]) and to set the first configuration parameter to a second value based on a second configuration data (a host may want to change a parameter, [0045]) received in the first subchannel command and address information via the first bus (duplex RCD circuit 102 may receive commands for writing buffer control words (BCWs) to the duplex data buffers 104a-104n. The BCWs may be used to configure operations and parameters of the duplex data buffers, [0032]; duplex data buffers 104a-104n may be configurable. The buffer commands may allow the memory controller 20 to customize aspects of...events (e.g., receiver timing, driver timing, etc.), [0046]), and , wherein the second register clock driver is configured to set a configuration parameter to a first value based on the first configuration data (duplex RCD circuit 102 may receive commands for writing buffer control words (BCWs) to the duplex data buffers 104a-104n. The BCWs may be used to configure operations and parameters of the duplex data buffers, [0032]; duplex data buffers 104a-104n may be configurable. The buffer commands may allow the memory controller 20 to customize aspects of...events (e.g., receiver timing, driver timing, etc.), [0046]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Stott, as applied to claims 1-7 and 9-16 above, further in view of Kim et al. (US Pub. No. 2018/0150369), hereinafter referred to as Kim
As to claim 8, Gonzalez does not appear to explicitly disclose operation of the first register clock driver is synchronous with operation of the second register clock driver.
However, Kim discloses operation of the first register clock driver is synchronous with operation of the second register clock driver (a cascading arrangement according to FIG. 1, the RCD 112 is connected to the memory controller 120 and the RCD 113 is connected to the RCD 112...In this way...if one of...the RCD 112, 113 fails, the data buffers may be able to continue to communicate to other channels; [0020-0021]).
Gonzalez and Kim are analogous art because they are from the same field of endeavor, memory system architecture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gonzalez and Kim before him or her, to modify the memory system of Gonzalez to include the RCD connection architecture of Kim because the architecture would ensure communication continue when encounter component failures. 
The suggestion/motivation for doing so would have been to avoid disruptions due to component failure (Kim: [0021-0022]).
Therefore, it would have been obvious to combine Gonzalez and Kim to obtain the invention as specified in the instant claim.

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Bhaskar et al. (US Pub. No. 2019/0042497), hereinafter referred to as Bhaskar.
Referring to claim 17, Gonzalez discloses a method comprising: receiving first configuration data (the duplex RCD circuit 102 may receive commands that write register control words (RCWs)... the RCWs are implemented as configuration registers, [0032]) from a memory controller (fig. 1, memory controller 20) via a first bus (channel 1 bus, [0028]); providing the first configuration data to a first register clock driver (fig. 3, RCD 102 of 100a) and to a second register clock driver  (fig. 3, RCD 102 of 100n) of the memory subsystem, wherein the first register clock driver and the second register clock driver each set a respective configuration parameter to a first value based on the first configuration data (RCWs may be used to configure the duplex RCD circuit 102, [0032]); and receiving, at the first register clock driver, second configuration data (the duplex RCD circuit 102 may receive commands that write register control words (RCWs)... the RCWs are implemented as configuration registers, [0032]) from the memory controller via a second bus (channel 0 bus, [0028]), wherein the first register clock driver sets the respective configuration parameter to a second value based on the second configuration data (RCWs may be used to configure the duplex RCD circuit 102, [0032]).
Gonzalez does not appear to explicitly disclose the configuration of a memory control and “a control plane hub of a memory subsystem”.
However, Bhaskar discloses a control plane hub of a memory subsystem (hub circuit 209, fig. 2). 
Gonzalez and Bhaskar are analogous art because they are from the same field of endeavor, memory system architecture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gonzalez and Bhaskar before him or her, to modify the memory system of Gonzalez to include the hub of Bhaskar because the hub circuitry would reduce bus load. 
The suggestion/motivation for doing so would have been to reduce the load seen by the host (Bhaskar: [0020]).
Therefore, it would have been obvious to combine Gonzalez and Bhaskar to obtain the invention as specified in the instant claim.

As to claim 18, Gonzalez discloses setting, by the first register clock driver, the respective configuration parameter to the first value in response to the first configuration data (duplex RCD circuit 102 may receive commands for writing buffer control words (BCWs) to the duplex data buffers 104a-104n. The BCWs may be used to configure operations and parameters of the duplex data buffers, [0032]; duplex data buffers 104a-104n may be configurable. The buffer commands may allow the memory controller 20 to customize aspects of...events (e.g., receiver timing, driver timing, etc.), [0046]); and setting, by the first register clock driver, the respective configuration parameter to the second value (a host may want to change a parameter, [0045]) in response to the second configuration data (duplex RCD circuit 102 may receive commands for writing buffer control words (BCWs) to the duplex data buffers 104a-104n. The BCWs may be used to configure operations and parameters of the duplex data buffers, [0032]; duplex data buffers 104a-104n may be configurable. The buffer commands may allow the memory controller 20 to customize aspects of...events (e.g., receiver timing, driver timing, etc.), [0046]).

As to claim 19, Gonzalez discloses setting, by the second register clock driver, the respective configuration parameter to the first value in response to the first configuration data (duplex RCD circuit 102 may receive commands for writing buffer control words (BCWs) to the duplex data buffers 104a-104n. The BCWs may be used to configure operations and parameters of the duplex data buffers, [0032]; duplex data buffers 104a-104n may be configurable. The buffer commands may allow the memory controller 20 to customize aspects of...events (e.g., receiver timing, driver timing, etc.), [0046]).

As to claim 20, Gonzalez discloses the respective configuration parameter of each of the first register clock driver and the second clock driver includes at least one of a timing parameter (duplex RCD circuit 102 may receive commands for writing buffer control words (BCWs) to the duplex data buffers 104a-104n. The BCWs may be used to configure operations and parameters of the duplex data buffers, [0032]; duplex data buffers 104a-104n may be configurable. The buffer commands may allow the memory controller 20 to customize aspects of...events (e.g., receiver timing, driver timing, etc.), [0046]), 

As to claim 21, Gonzalez discloses decoding, via the first register clock driver (fig. 3, RCD 102 of 100a), first subchannel command and address information of a channel received from the memory controller (The duplex RCD circuit 102 may decode instructions received from the memory controller 20, [0032]) via the second bus based on the respective configuration parameter having the second value (the duplex ROD circuit 102 may receive commands that write register control words (RCWs). In various embodiments, the RCWs are implemented as configuration registers...RCWs may be used to configure the duplex RCD circuit 102, [0032]); providing the decoded first subchannel command and address information to a first group of memories (fig. 3, DRAMs 116 of 100a; fig. 6, CH1 A OUT to DRAMs); and decoding, via the second register clock driver (fig. 3, RCD 102 of 100n), second subchannel command and address information of the channel received from the memory controller (The duplex RCD circuit 102 may decode instructions received from the memory controller 20, [0032]) via a third bus based on the respective configuration parameter having the first value (the duplex ROD circuit 102 may receive commands that write register control words (RCWs). In various embodiments, the RCWs are implemented as configuration registers...RCWs may be used to configure the duplex RCD circuit 102, [0032]); and providing the decoded second subchannel command and address information to a second group of memories (fig. 3, DRAMs 116 of 100n; fig. 6, CH0 A OUT to DRAMs).

As to claim 22, Gonzalez discloses the first and second groups of memories include dynamic, random-access memories (fig. 3, DRAMS 106).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2020/0334221 of Morris et al. is pertinent to memory control and RCD communication of configuration information. US Pub. No. 2019/0026238 of Lendvay et al. is pertinent to the RCD-memory module architecture and configuration.
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184